

116 HR 2578 PCS: National Flood Insurance Program Extension Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 93116th CONGRESS1st SessionH. R. 2578IN THE SENATE OF THE UNITED STATESMay 15, 2019ReceivedMay 16, 2019Read the first timeMay 20, 2019Read the second time and placed on the calendarAN ACTTo reauthorize the National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act of 2019. 2.Reauthorization of National Flood Insurance Program (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking May 31, 2019 and inserting September 30, 2019.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking May 31, 2019 and inserting September 30, 2019. (c)Retroactive effective dateIf this Act is enacted after May 31, 2019, the amendments made by subsections (a) and (b) shall take effect as if enacted on May 31, 2019.Passed the House of Representatives May 14, 2019.Cheryl L. Johnson,ClerkMay 20, 2019Read the second time and placed on the calendar